 PROB 12C                                                                           Report Date: December 14, 2020
(6/16)

                                       United States District Court
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                       for the                                     EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                             Dec 17, 2020
                                                                                                        SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Eddie Ray Hall                            Case Number: 0980 2:09CR00116-RHW-1
 Address of Offender:                                          Montana 59919
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: April 21, 2011
 Original Offense:         Distribution of 50 Grams or More of a Mixture or Substance Containing 5 Grams or
                           More of Actual Methamphetamine, 21 U.S.C. § 841(a)(1)
 Original Sentence:        Prison - 195 months               Type of Supervision: Supervised Release
                           TSR - 60 months

 Sentence Reduction:       Prison - Time Served
 (August 18, 2020)         TSR - 60 months
 Asst. U.S. Attorney:      James A. Goeke                    Date Supervision Commenced: August 19, 2020
 Defense Attorney:         Federal Public Defender           Date Supervision Expires: August 18, 2025


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/3/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            2           Special Condition #17: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        17, by ingesting illegal controlled substances, methamphetamine, morphine, and heroin, on
                        or about December 4, 2020.

                        On August 27, 2020, Mr. Hall’s conditions of supervision were reviewed and he signed said
                        conditions acknowledging he understood his requirements. Specifically, he was made aware
                        by his supervising officer that he must abstain from the use of illegal controlled substances.
Prob12C
Re: Hall, Eddie Ray
December 14, 2020
Page 2

                       On November 18, 2020, a sweat patch was placed on the offender by Compliance
                       Monitoring Systems. On December 4, 2020, the sweat patch was tested by Clinical
                       Reference Laboratory and returned positive for methamphetamine, morphine, and heroin.

                       The supervising officer contacted Mr. Hall to address the aforementioned positive drug test
                       result and he adamantly denied use of controlled substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      December 14, 2020
                                                                              s/Lori Cross
                                                                              Lori Cross
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ X]     Other

  Defendant shall appear by video on 12/29/2020                               Signature of Judicial Officer
  at 1:30 p.m.
                                                                                     12/17/2020
                                                                              Date
